DETAILED ACTION
 This office Action is in response to the correspondence on 12/03/2021. The substance of applicants’ remarks, filed 12/03/2021 has been carefully considered. Claims 1-20 are pending.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claims 1 and 19 are allowable among other elements and details, but for at least the reason, “a multi-phase motor electrically connected to the inverter; a single-phase motor electrically connected in series with the multi-phase motor; and a first capacitor and a second capacitor electrically connected in series between  the first end and the second end of the DC terminal, wherein the single-phase motor is electrically connected to a node between the first capacitor and the second capacitor”.
In addition, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 12/03/2021, and the amended claims filed 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846